Citation Nr: 0508896	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  02-03 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his son




ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from June 1944 to May 1946.

Historically, appellant appealed a May 1992 rating decision 
which denied service connection for right ear hearing loss 
and hypertension.  In a June 1993 decision, the Board of 
Veterans' Appeals (Board) determined, in part, that said 
claims were well grounded and denied them on the merits.  
Appellant subsequently appealed that Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  

In a June 1995 memorandum decision, the Court, in part, held 
that the right ear hearing loss and hypertension service 
connection claims were not well grounded and thus "claims" 
did not exist on said issues; and vacated the June 1993 Board 
decision and remanded the case to the Board to vacate the 
underlying rating decision.  An October 1995 Board decision 
implemented the Court's decision by dismissing the appeal 
involving the right ear hearing loss and hypertension service 
connection claims and by directing the RO to vacate the May 
1992 rating decision, insofar as it denied said issues.  An 
April 1996 implementing rating decision determined that said 
claims were not well grounded.  

Appellant subsequently appealed September 2000 and May 2001 
rating decisions, which determined that new and material 
evidence had not been received to reopen service connection 
claims for right ear hearing loss and hypertension.  A 
November 2003 videoconference hearing was held before the 
undersigned Board Member.  In a March 2004 decision on 
another issue, the Board, in part, remanded the right ear 
hearing loss and hypertension service connection claims to 
the RO for additional evidentiary development and 
readjudication on a de novo, not finality, basis.  In March 
2005, the Board granted a motion by appellant's 
representative to advance this appeal on the Board's docket 
for good cause (appellant's age), pursuant to 38 C.F.R. 
§ 20.900.  

With regards to another procedural matter, after appellant 
appealed a rating decision that denied service connection for 
right ear tinnitus, a July 2004 rating decision granted 
service connection for that disability, thereby rendering the 
tinnitus service connection issue moot.  Although an 
additional issue appears to have been raised in a recent 
informal hearing presentation, inasmuch as it has not been 
developed for appellate review, it is referred to the RO for 
appropriate action.  Kellar v. Brown, 6 Vet. App. 157 (1994).


FINDINGS OF FACT

1.  Chronic right ear defective hearing and essential 
hypertension were not clinically shown during service, within 
a one-year post-service presumptive period, or proximate to 
service.  

2.  Chronic right ear defective hearing and essential 
hypertension were initially clinically shown decades after 
service at a time too remote to be reasonably related to 
service.


CONCLUSIONS OF LAW

1.  Right ear defective hearing was not incurred in or 
aggravated by wartime service, nor may sensorineural hearing 
loss of that ear be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.385 (2004).

2.  Hypertension was not incurred in or aggravated by wartime 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2002) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000); 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (38 C.F.R. § 3.159 (2004)); 
and VAOPGCPREC 7-2003 (Nov. 19, 2003).

Assuming that Section 3 of the Veterans Claims Assistance Act 
of 2000 is applicable in the instant appeal, after reviewing 
the record, the Board is satisfied that all relevant facts 
have been properly developed with respect to the appellate 
issues.

The evidentiary record includes appellant's available service 
medical records and numerous post-service VA and private 
medical records.  Attempts to obtain certain other post-
service private medical records proved fruitless.  See, for 
example, appellant's May 1996 written statement, noting that 
an attempt to locate relevant records of treatment by his 
family physician since the late 1940's was to no avail.  
There is no indication that other relevant medical records 
exist that would indicate that appellant's right ear 
defective hearing or hypertensive disease is related to 
service.  Additionally, pursuant to the Board's March 2004 
remand, a May 2004 VA audiologic examination was conducted 
with adequate medical opinion rendered on the right ear 
defective hearing issue in controversy.

In addition, appellant was issued a Statement of the Case and 
Supplemental Statements of the Case, which set forth relevant 
clinical evidence, laws and regulations, and a detailed 
explanation of the rationale for the adverse rating decision.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that a VCAA notice must be provided to a claimant prior 
to the initial unfavorable agency of original jurisdiction 
decision on a service-connection claim.  In the instant case, 
the initial rating decision on appellant's claims in question 
was rendered in May 1992 prior to the VCAA and, thus, a pre-
adjudication VCAA notice could not have in fact been issued.  
Pelegrini does not contain a remedy under such facts, nor is 
an efficient or timely remedy evident to the Board under the 
circumstances here.  The RO did issue March 2001 and March 
2004 VCAA notices on said claims on appeal, which 
specifically advised the appellant as to which party could or 
should obtain which evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Appellant's written responses do not 
indicate that any other relevant medical records, not already 
associated with the claims file, exist that would be material 
evidence.  

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, this Court has concluded that the 
VCAA does not apply).  See also Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Any "error" resulting from lack of pre-
adverse rating decision VCAA notice does not affect the 
merits of his claims or his substantive rights, for the 
aforestated reasons and is therefore harmless.  See 38 C.F.R. 
§  20.1102 (2003).  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); and Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Thus, the Board concludes that the duty to assist as 
contemplated by applicable provisions, including the VCAA to 
the extent it may apply, has been satisfied with respect to 
the appellate issues.

In deciding the issues of service connection for right ear 
defective hearing and hypertension, the Board will consider 
applicable statutory and regulatory provisions, including the 
following:

Service connection for VA disability compensation purposes 
may be awarded for disability resulting from disease or 
injury incurred in or aggravated by wartime service.  38 
U.S.C.A. § 1110.

Where a veteran served continuously for ninety (90) days or 
more during a period of war, and sensorineural hearing loss 
or hypertensive disease becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In Pond v. West, 12 Vet. App. 341, 346 (1999), the Court held 
that "[g]enerally, to prove service connection, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  

In the case of a combat veteran, satisfactory lay or other 
evidence that an injury or disease was incurred or aggravated 
in combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).


I.  Service Connection for Right Ear Hearing Loss.

Entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385, 
amended effective December 27, 1994, which provides:

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.

The appellant contends, in essence, that his hearing loss was 
caused by acoustic trauma exposure during World War II 
combat, and that he has had right ear defective hearing since 
the 1950's.  See also testimonial evidence presented at an 
April 1990 RO hearing, an April 1993 Board hearing, and a 
November 2003 videoconference hearing.  In Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992), the Court stated 
"[a] layperson can certainly provide an eye-witness account 
of a veteran's visible symptoms."  However, as the Court 
further explained in that case, "the capability of a witness 
to offer such evidence is different from the capability of a 
witness to offer evidence that requires medical knowledge 
such as a diagnosis...."  It is uncontroverted that hearing 
loss may be caused by significant noise exposure.  See 
Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).  The 
service records and other evidence submitted indicate that 
appellant was awarded a Combat Action Ribbon and that his 
assignment aboard naval vessels during World War II involved 
combat exposure and, thus, it is a reasonable assumption that 
significant noise exposure from gunfire occurred.  

The negative evidence includes appellant's service medical 
records, which did not reveal any complaints, findings, or 
diagnoses pertaining to a right ear defective hearing 
disability.  On June 1944 service entrance examination, 
appellant's right ear hearing was "15/15."  On May 1946 
service separation examination, a right ear drum scar was 
noted (for which service connection is in effect).  His right 
ear hearing was "20/20" (on coin click testing) and 
"15/15" (on whispered voice testing).  No right ear hearing 
loss was either alleged or clinically reported/diagnosed.  

In an August 1946 initial application for VA disability 
benefits and a December 1946 letter, appellant reported that 
a perforated ear drum was detected on service separation 
examination, but no mention of any hearing loss was alleged.  

Uninterpreted private audiograms dated in March 1977, October 
1977, and July 1985 were received.  In a December 1976 
written statement, a private physician reported that 
appellant had suffered a sudden spell of dizziness, nausea, 
vomiting, and loss of hearing on Thanksgiving Day, with 
subsequent total loss of left ear hearing/cochlear function.  
Significantly, it was noted that an audiogram had shown 
normal right ear hearing.  In a March 1977 written statement, 
that private physician reported that right ear hearing had 
remained normal after a transient period of external otitis 
that was treated.  

On May 1989 VA audiologic examination, audiometric evaluation 
revealed that recorded pure tone thresholds were 20 decibels 
or less at 1000, 2000, 3000, and 4000 Hertz with 98 percent 
speech discrimination in the right ear.  Right ear hearing 
was clinically noted as normal.

A private employer health assessment record dated in August 
1989 noted that appellant had an abnormal audiometric 
evaluation of his right ear.  Uninterpreted audiometric 
results apparently dated in October 1988 are of record.  

In May and September 1978 written statements, that same 
aforementioned private physician reported that in November 
1976, after receiving a swine flu injection, appellant 
incurred acute vertigo/labyrinthitis involving cochlear and 
vestibular function of the left ear with persistent total 
hearing loss and markedly depressed vestibular nerve 
function.  No right ear hearing loss was either alleged or 
clinically reported/diagnosed.  

On March 1992 VA audiological examination, audiometric 
evaluation revealed that recorded pure tone thresholds were 
20 decibels or less at 1000, 2000, and 3000 Hertz, and 35 
decibels at 4000 Hertz with 96 percent speech discrimination 
in the right ear.  Right ear hearing was clinically noted as 
within normal limits. 

In a December 1995 written statement, that same 
aforementioned private physician reported that in 1976, after 
receiving a swine flu injection, appellant suffered sudden 
and total left ear hearing loss; and that subsequent to that, 
there was slow deterioration of hearing in the right ear.  An 
December 1995 private audiogram was interpreted as showing 
decreased hearing in the right ear; and total left ear 
hearing loss since 1976.  

Pursuant to the Board's March 2004 remand, a May 2004 VA 
audiologic examination was conducted.  On May 2004 VA 
audiologic examination, a history of in-service acoustic 
trauma from naval guns and right ear hearing loss since the 
1950's was noted.  Additionally, a history of post-service 
noise exposure for several years at a naval yard and another 
several years as an inspector, with ear protection worn 
during those periods, was also provided.  Audiometric 
evaluation revealed that recorded pure tone thresholds were 
20 decibels at 1000, 2000, and 3000 Hertz, and 40 decibels at 
4000 Hertz with 76 percent speech discrimination in the right 
ear.  The examiner opined that since review of the claims 
file indicated that appellant had normal right ear hearing on 
audiometric testing in the mid-1980's, it was therefore 
unlikely that his current right ear hearing loss was due to 
military noise exposure.  

Even conceding that appellant may have been exposed to loud 
noises from gunfire during service, nonetheless he has failed 
to provide any clinical evidence demonstrating that his 
current right ear defective hearing disability is related to 
military service.  The amount of injurious in-service noise 
exposure or duration thereof would be incapable of estimation 
based on the evidentiary record as it exists.  It would be 
mere speculation to attribute his current right ear defective 
hearing disability, initially clinically shown decades after 
service, to service onset, since there is no competent 
evidence of record relating that disability to any in-
service, injurious noise trauma.  To the contrary, on May 
2004 VA audiologic examination, the examiner opined that 
appellant's right ear defective hearing disability was not 
likely related to service because normal right ear hearing 
had been clinically documented as recently as the mid-1980's.  
That VA medical opinion has not been specifically rebutted by 
any medical opinion or other competent evidence.  Appellant's 
allegation that he had right ear hearing loss since the 
1950's does not appear credible and is unsupported by the 
actual clinical evidence, which documents normal right ear 
hearing acuity during service and for decades after service.  
Even written statements from a private physician dated in the 
mid-1970's described appellant's right ear hearing as normal.  
As the Court has stated in Smith v. Derwinski, 1 Vet. App. 
235, 237 (1991), "[d]etermination of credibility is a 
function for the BVA."  

Since chronic defective hearing in the right ear was not 
clinically shown in service or proximate thereto, and chronic 
sensorineural hearing loss in that ear was not manifested to 
a degree of 10 percent within one year after service, service 
connection for right ear defective hearing on a direct 
incurrence or presumptive basis is not warranted.  Since the 
preponderance of the evidence is against allowance of this 
issue on appeal for the aforestated reasons, the benefit-of-
the-doubt doctrine is inapplicable.


II.  Service Connection for Hypertension.

The appellant contends, in essence, that his hypertension is 
related to service.  However, appellant is not competent to 
offer medical opinion as to the etiology of his hypertension.  
See Espiritu, supra.  

None of appellant's service medical records includes any 
complaints, findings, or diagnoses pertaining to hypertensive 
disease.  His blood pressure was recorded as 134/86 on June 
1944 service entrance examination and 138/80 on May 1946 
service separation examination.  Chest x-rays and evaluation 
of his heart were negative. 

In an August 1946 initial application for VA disability 
benefits and a December 1946 letter, appellant made no 
mention of any hypertensive disease.  

The negative evidence includes the fact that persistently 
elevated blood pressure readings indicative of essential 
hypertension were not clinically noted during service, within 
a one-year post-service presumptive period, or proximate to 
service.  The earliest post-service clinical evidence 
pertaining to hypertension was not until January 1976, 
decades after service, when a private physician reported that 
appellant's diagnoses included hypertension.  An August 1989 
private clinical record included a recorded blood pressure of 
150/90.  In a March 1992 written statement, a private 
physician reported that he had treated appellant for 
essential hypertension since 1988.  

On March 1992 VA examination, appellant alleged that he had 
had high blood pressure for approximately 20 years (which 
would still place its onset to the 1970's, decades after 
service).  Diagnoses included high blood pressure.  

During an April 1993 Board hearing, appellant's testimony 
conceded that during service, no physician had told him that 
he had hypertension.  He further testified that after 
service, his blood pressure readings were usually 90 or 
higher and that anti-hypertensive medication was not 
initiated until 1976.  His testimony at a recent 
videoconference Board hearing is essentially similar.  

The important point is that there is no competent evidence of 
record indicating that appellant's hypertension was initially 
manifested during service or proximate thereto.  Essential 
hypertension was initially clinically shown decades after 
service at a time too remote to be reasonably related to 
service.  Appellant's allegation that he had hypertension 
since service does not appear credible and is unsupported by 
the actual clinical records, which do not include any history 
of detection or treatment for hypertension until the 1970's, 
decades after service.  Thus, given the lack of competent 
evidence showing that appellant's hypertension is related to 
service, the hypertension service connection claim is denied.  
See Smith, supra.  Since the preponderance of the evidence is 
against allowance of said appellate issue, the benefit-of-
the-doubt doctrine is inapplicable, for the aforestated 
reasons.


ORDER

Service connection for right ear hearing loss and 
hypertension is denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


